DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on October 6, 2020.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 have been reviewed and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  Applicant’s claims pass Step 1.  
Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of generating instructions for creating and then provisioning a cloud computing environment that meets standards and controls.  The limitations that recite an abstract idea are indicated in bold below:

processing a first standard to generate a first plurality of controls; 
generating construction instructions for automatically creating generated environments at a cloud service provider system that satisfy the first plurality of controls; 
receiving a request to create, at the cloud service provider system, a cloud environment that is compliant with the first standard for a first customer; 
executing the construction instructions to provision a first generated environment at the cloud service provider system that is compliant with the first standard; 
providing control of the first generated environment to the first customer; 
wherein the method is performed on a computer system comprising one or more processors

These limitations fall under the abstract idea subject matter grouping of certain methods of organizing human activity because these limitations relate to managing a relationship between two parties namely managing what a customer’s cloud computing environment will be with a cloud service provider.  The limitations also relate to commercial interactions or business relations in that a customer and cloud service provider are establishing a cloud environment for the customer.  The performance of the claim limitations using a generic computer system does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional element of using “a computer system comprising one or more processors” to implement the abstract idea is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer or using a generic computer merely as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements do not impose any meaningful limits on practicing the abstract idea.  Accordingly, the additional element of the computer system does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional element of the computer system amounts to no more than mere instructions to apply the exception using a generic computer or using a generic computer merely as a tool to perform an abstract idea which cannot provide an inventive concept.  Based on the reasons presented, the claim is not patent eligible.

Applicant’s claims 1-10 are not patent-eligible as discussed above.  Claims 11-20 recite limitations similar to those recited in method claims 1-10 and therefore the same analysis above with respect to claims 1-10 also applies to these claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Anandam et al. US 2018/0365435 A1 (hereinafter “Anandam”). 

Regarding claim 1, Anandam discloses a method comprising:
processing a first standard to generate a first plurality of controls (0029, 0030); 
generating construction instructions for automatically creating generated environments at a cloud service provider system that satisfy the first plurality of controls (0030-0032, 0037, 0066-0069); 
receiving a request to create, at the cloud service provider system, a cloud environment that is compliant with the first standard for a first customer (0030-0032, 0037, 0039); 
executing the construction instructions to provision a first generated environment at the cloud service provider system that is compliant with the first standard (0039-0042, 0066-0069); 
providing control of the first generated environment to the first customer (0039, 0040, 0066-0069); 
wherein the method is performed on a computer system comprising one or more processors (Fig. 1, 0026, 0042). 

Regarding claim 2, Anandam discloses the elements of claim 1 as shown above and further comprising: receiving a request to create, at the cloud service provider system, a second cloud environment that is compliant with the first standard for a second customer (0030-0032, 0037, 0039); executing the construction instructions to provision a second generated environment at the cloud service provider system that is compliant with the first standard (0039-0042, 0066-0069); providing control of the second generated environment to the second customer (0039, 0040). 

Regarding claim 3, Anandam discloses the elements of claim 1 as shown above and further comprising: generating second construction instructions for automatically creating generated environments at a second cloud service provider system that satisfy the first plurality of controls (0030-0032, 0037, 0039); receiving a request to create, at the second cloud service provider system, a third cloud environment that is compliant with the first standard (0030-0032, 0037, 0039); executing the second construction instructions to provision a third generated environment at the second cloud service provider system that is compliant with the first standard (0030-0032, 0037, 0039, 0066-0069). 

claim 4, Anandam discloses the elements of claim 1 as shown above and further comprising: associating at least one control of the first plurality of controls with one or more evidence types; generating evidence-specific construction instructions for the one or more evidence types; wherein executing the construction instructions includes executing any evidence-specific construction instructions associated with evidence types associated with the first plurality of controls (0037-0040, 0044, 0073). 

Regarding claim 5, Anandam discloses the elements of claim 4 as shown above and further comprising: generating evidence-specific collection instructions for collecting evidence data of the one or more evidence types; wherein, when executed, the evidence-specific collection instructions obtain, from the cloud service provider system, evidence data of the one or more evidence types that is expected to be compliant with the first standard based on execution of the evidence-specific construction instructions ([0037-0040, 0044, 0073). 

Regarding claim 6, Anandam discloses the elements of claim 1 as shown above and further comprising: generating collection instructions for collecting evidence data from generated environments about the first plurality of controls; receiving a request to check the first generated environment for compliance with the first standard; executing the collection instructions to collect first evidence data from the first generated environment; verifying that the first evidence data satisfies the first plurality of controls associated with the first standard (0073). 

Regarding claim 9, Anandam discloses the elements of claim 1 as shown above and further comprising: processing a plurality of standards that includes the first standard to generate a plurality of controls that includes the first plurality of controls (0030-0032, 0037, 0039). 

Regarding claim 10, Anandam discloses the elements of claim 9 as shown above and further comprising: receiving a request to create, at the cloud provider system, a third cloud environment that is compliant with two or more selected standards selected from the plurality of standards; selecting a set of controls associated with the two or more selected standards from the plurality of controls; selecting a set of construction instructions associated with the set of controls; executing the set of construction instructions associated with the set of controls to provision a third generated environment at the cloud provider system that is compliant with the two or more selected standards (0027 - Anandam notes that the invention can be allied to any number of cloud computing environments, 0039-0042, 0066-0069).

Claims 11-16, 19, and 20, directed to a system, recite limitations substantially similar to those recited in claims 1-6, 9 and 10.  Since Anandam discloses the elements of claims 1-6, 9 and 10 and Anandam further discloses a system (0074, Fig. 9), the same art and rationales apply to claims 11-16, 19, and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anandam et al. US 2018/0365435 A1 (hereinafter “Anandam”) in view of Adler et al. US 2017/0364527 A1 (hereinafter “Adler”).

claim 7, Anandam discloses the elements of claim 1 as shown above but fails to teach maintaining a data model comprising data for a plurality of standards that includes the first standard; wherein processing the first standard includes applying the data model to the first standard; wherein the data model includes: a plurality of standards, a plurality of controls each associated with one or more of the plurality of standards, and a plurality of evidence types each associated with one or more of the plurality of controls.  Adler teaches a system and method for executing a data model based on different cloud based standards (see 0006, 0015-0017).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Anandam to include applying data models in testing standards and buildout taught by Adler because it provides an additional means to verify and test the network for compliance with standards.  

Regarding claim 8, Anandam in view of Adler teaches the elements of claim 7 as shown above.  Anandam fails to disclose but Adler further teaches wherein the data model further includes: a plurality of evidence-specific construction instructions associated with the one or more evidence types, and a plurality of evidence-specific collection instructions associated with the one or more evidence types (see 0006, 0015-0017).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teachings of Anandam to include applying data models 

Claims 17 and 18, directed to a system, recite limitations substantially similar to those recited in claims 7 and 8.  Since Anandam in view of Adler teaches the elements of claims 7 and 8 and Anandam further discloses a system (0074, Fig. 9), the same art and rationales apply to claims 17 and 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Martinez US 2012/0185913 A1 plan cloud computing services – 0008, 0009;
Spiers US 2012/0266231 A1 requesting creation of virtual machine in a cloud environment – 0010.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683